                                                                                                             - --i
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 1 of DG
                                                                              13


                                                                                              Sep 16, 2021


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No.
                                         21- 60272-CR-WILLIAMS/VALLE
                                         ------------
                                         18 u.s.c. § 1349
                                         18 U.S.C. § 982(a)(7)




   UNITED STATES OF AMERICA

   vs.

   ALEXI BETHEL,

           Defendant.
   _____________      /

                                           INFORMATION

          The Acting United States Attorney charges that:

                                    GENERAL ALLEGATIONS

          At all times material to this Information:

                                          Medicare Program

          1.      The Medicare Program ("Medicare") was a federally funded program that provided

   free or below-cost health care benefits to certain individuals, primarily the elderly, blind, and

   disabled. The benefits available under Medicare were governed by federal statutes and regulations.

   The United States Department of Health and Human Services ("HHS"), through its agency, the

   Centers for Medicare and Medicaid Services ("CMS"), oversaw and administered Medicare.

   Individuals who received benefits under Medicare were commonly referred to as Medicare

   "beneficiaries."

          2.      Medicare was a "health care benefit program," as defined by Title 18, United States

   Code, Section 24(b), and a "Federal health care program," as defined by Title 42, United States
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 2 of 13




   Code, Section 1320a-7b(f).

           3.      Medicare covered different types of benefits, which were separated into different

   program "parts." Medicare "Part A" covered health services provided by hospitals, skilled nursing

   facilities, hospices, and home health agencies. Medicare "Part B" was a medical insurance

   program that covered, among other things, medical services provided by physicians, medical

   clinics, laboratories, and other qualified health care providers, such as office visits, minor surgical

   procedures, the provision of durable medical equipment ("DME"), such as orthotic devices and

   wheelchairs, and laboratory testing, that were medically necessary and ordered by licensed medical

   doctors or other qualified health care providers.

          4.      Physicians, clinics, and other health care providers, including laboratories and

   DME suppliers, that provided services to beneficiaries were able to apply for and obtain a

   "provider number" and were referred to as Medicare "providers." A health care provider that

   received a Medicare provider number was able to file claims with Medicare to obtain

   reimbursement for items and services provided to beneficiaries.

          5.      To participate in Medicare, providers were required to submit an application in

   which the providers agreed to comply with all Medicare-related laws and regulations. Enrolled

   Medicare providers agreed to abide by the policies, procedures, rules, and regulations governing

   reimbursement. To receive Medicare funds, enrolled providers were required to abide by the

   Federal anti-kickback statute and other laws and regulations. Providers were given access to

   Medicare manuals and service bulletins describing billing procedures, rules, and regulations.

          6.      A Medicare claim was required to contain certain important information, including:

   (a) the beneficiary's name and Health Insurance Claim Number; (b) a description of the health

   <::are benefit, item, or service that was provided or supplied to the beneficiary; (c) the billing codes



                                                       2
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 3 of 13




   for the benefit, item, or service; (d) the date upon which the benefit, item, or service was provided

   or supplied to the beneficiary; and (e) the name of the referring physician or other health care

   provider, as well as a unique identifying number, known either as the Unique Physician

   Identification Number ("UPIN") or National Provider Identifier ("NPI"). The claim form could

   be submitted in hard copy or electronically.

          7.      Payments under Medicare Part B were often made directly to the health care

   provider rather than to the patient or beneficiary. For this to occur, the beneficiary would assign

   the right of payment to the health care provider. Once such an assignment took place, the health

   care provider would assume the responsibility for submitting claims to, and receiving payments

   from, Medicare.

                                         Cancer Genomic Tests

          8.      Cancer genomic ("CGx") tests used DNA sequencing to detect mutations in genes

   that could indicate a higher risk of developing certain types of cancers in the future. CGx testing

   was not a method of diagnosing whether an individual presently had cancer.

          9.      Medicare did not cover diagnostic testing that was "not reasonable and necessary

   for the diagnosis or treatment of illness or injury or to improve the functioning of a malformed

   body member." Title 42, United States Code, Section 1395y(a)(l)(A). Except for certain statutory

   exceptions, Medicare did not cover "examinations performed for a purpose other than treatment

   or diagnosis of a specific illness, symptoms, complaint or injury." Title 42, Code of Federal

   Regulations, Section 411.1 S(a)(l). Among the statutory exceptions covered by Medicare were

   cancer screening tests such as "screening mammography, colorectal cancer screemng tests,

   screening pelvic exams, [and] prostate cancer screening tests." Id




                                                    3
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 4 of 13




          1O.     If diagnostic testing was necessary for the diagnosis or treatment of illness or injury

   or to improve the functioning of a malformed body member, Medicare imposed additional

   requirements before covering the testing. Title 42, Code of Federal Regulations, Section410.32(a)

   provided, "All diagnostic x-ray tests, diagnostic laboratory tests, and other diagnostic tests must

   be ordered by the physician who is treating the beneficiary, that is, the physician who furnishes a

   consultation or treats a beneficiary for a specific medical problem and who uses the results in the

   management of the beneficiary's specific medical problem." Id.           "Tests not ordered by the

   physician who is treating the beneficiary are not reasonable and necessary." Id.

          11.     Because CGx tests did not diagnose cancer, Medicare only covered such tests in

   limited circumstances, such as when a beneficiary had cancer and the beneficiary's treating

   physician deemed such testing necessary for the beneficiary's treatment of that cancer. Medicare

   did not cover CGx tests for beneficiaries who did not have cancer or lacked symptoms of cancer.

                                     Durable Medical Equipment

          12.     Orthotic devices were a type of DME that included rigid and semi-rigid devices,

   such as knee braces, back braces, shoulder braces, and wrist braces (collectively, "braces").

          13.     A claim for DME submitted to Medicare qualified for reimbursement only if it was

   medically necessary for the treatment of the beneficiary's illness or injury and prescribed by a

   licensed physician, and accompanied by a completed prescription for braces and other Medicare-

   required documents (collectively referred to as "doctors' orders").

                        The Defendant and Related Individuals and Entities

          14.     MedVantage Plus, LLC ("MedVantage Plus") was a limited liability company

   formed under the laws of Florida, with a principal place of business in Boca Raton, Florida, in the

   Southern District of Florida. MedV antage Plus was emolled with Medicare as a DME supplier.



                                                    4
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 5 of 13




             15.    Physiofit DME, LLC ("Physiofit"), which did business under the name Alumni

   Medical, was a limited liability company formed under the laws of Louisiana, with a principal

   place of business in Raceland, Louisiana, in the Eastern District of Louisiana. Physiofit was

   enrolled with Medicare as a DME supplier.

             16.    Safari Capital Corporation ("Safari Capital"), which did business under the name

   GHP Management, was a Florida corporation with its principal place of business in Boca Raton,

   Florida, in the Southern District of Florida. Safari Capital purported to operate as a management

   company that assisted in the management of DME suppliers.

             17.    Good Health Partners, LLC ("Good Health Partners") was a limited liability

   company formed under the laws of Florida, with a principal place of business in Boca Raton,

   Florida, in the Southern District of Florida. Good Health Partners operated as a telemarketing call

   center.

             18.    ALEXI BETHEL, a resident of Broward County, Florida, was the owner and

   operator of MedVantage Plus and Safari Capital.

             19.    Individual 1 was ALEXI BETHEL's business partner, and the owner and operator

   of Physiofit and Good Health Partners.

             20.    LabSolutions, LLC ("LabSolutions") was a limited liability company formed under

   the laws of Georgia, with a principal place of business in Atlanta, Georgia, in the Northern District

   of Georgia. LabSolutions was a laboratory that purportedly provided CGx testing to Medicare

   beneficiaries.




                                                    5
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 6 of 13




                               Conspiracy to Commit Health Care Fraud
                                          (18 u.s.c. § 1349)

          From in or around March 2017, and continuing through in or around May 2019, in Broward

   County, in the Southern District of Florida, and elsewhere, the defendant,

                                            ALEXI BETHEL,

   did knowingly and willfully, that is, with the intent to further the object of the conspiracy, combine,

   conspire, confederate, and agree with Individual 1, and others known and unknown to the Acting

   United States Attorney, to commit an offense against the United States, that is to knowingly and

   willfully execute a scheme and artifice to defraud a health care benefit program affecting

   commerce, as defined in Title 18, United States Code, Section 24(b), that is, Medicare, and to

   obtain, by means of materially false and fraudulent pretenses, representations, and promises,

   money and property owned by, and under the custody and control of, said health care benefit

  program, in connection with the delivery of and payment for health care benefits, items, and

   services, in violation of Title 18, United States Code, Section 1347.

                                       Purpose of the Conspiracy

          21.     It was a purpose of the conspiracy for the defendant and his co-conspirators to

  unlawfully emich themselves by, among other things: (a) paying and receiving kickbacks in

   exchange for the referral of Medicare beneficiaries to DME suppliers, including MedVantage Plus

   and Physiofit, and laboratories, including LabSolutions, so that the DME suppliers and laboratories

   could bill Medicare for DME and CGx tests, without regard to whether the beneficiaries needed

  the DME and CGx tests or whether the DME and CGx tests were eligible for Medicare

  reimbursement; (b) paying kickbacks and bribes to doctors and other medical providers in

   exchange for ordering and arranging for the ordering of DME and CGx tests for beneficiaries,

  without regard to the medical necessity of the prescribed DME and CGx tests or whether the DME

                                                     6
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 7 of 13




   and CGx tests were eligible for Medicare reimbursement; (c) submitting and causing the

   submission of false and fraudulent claims to Medicare for DME and CGx tests that were not

   medically necessary and not eligible for reimbursement; (d) concealing the submission of false

   and fraudulent claims to Medicare; and (e) diverting fraud proceeds for their personal use and

   benefit, the use and benefit of others, and to further the fraud.

                                 Manner and Means of the Conspiracy

          The manner and means by which the defendant and his co-conspirators sought to

   accomplish the object and purpose of the conspiracy included, among other things:

          22.     ALEXI BETHEL, Individual 1, and their co-conspirators falsely certified to

   Medicare that they, as well as MedV antage Plus and Physiofit, would comply with all federal laws

   and regulations, including that they would not knowingly present and cause to be presented a false

   and fraudulent claim for payment by a federal health care program and that they would comply

   with the Federal anti-kickback statute.

          23.     ALEXI BETHEL, Individual 1, and their co-conspirators, through Good Health

   Partners, obtained access to thousands of Medicare beneficiaries by targeting them with

   telemarketing campaigns designed to convince the beneficiaries to accept DME regardless of

   whether the DME was medically necessary or eligible for Medicare reimbursement.

          24.     ALEXI BETHEL, Individual 1, and their co-conspirators, through Safari Capital

   and Good Health Partners, paid kickbacks and bribes in exchange for doctors' orders for DME.

   The doctors who signed the doctors' orders purchased by BETHEL and his co-conspirators often

   signed them regardless of medical necessity, in the absence of a pre-existing doctor-patient

   relationship, without a physical examination, and frequently based solely on a short telephonic

   conversation or without any conversation with the Medicare beneficiary.



                                                     7
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 8 of 13




              25.   ALEXI BETHEL, Individual 1, and their co-conspirators, through MedV antage

   Plus and Physiofit, submitted and caused the submission of false and :fraudulent claims to Medicare

   in the approximate amount of $5,349,296 and received Medicare reimbursement in the

   approximate amount of $3,090,456 for DME that was: (a) procured through the payment of

   kickbacks and bribes; (b) medically unnecessary; and (c) ineligible for Medicare reimbursement.

              26.   ALEXI BETHEL, Individual 1, and their co-conspirators entered into an

   agreement to receive kickbacks and bribes as payments from LabSolutions in exchange for their

   recruitment and referral of beneficiaries, CGx tests, and doctors' orders to LabSolutions for CGx

   testing.

              27.   ALEXI BETHEL, Individual 1, and their co-conspirators, through Good Health

   Partners, obtained access to thousands of Medicare beneficiaries by targeting them with

   telemarketing campaigns designed to convince the beneficiaries to accept CGx tests regardless of ·

   whether the tests were medically necessary or eligible for Medicare reimbursement.

              28.   ALEXI BETHEL, Individual 1, and their co-conspirators, through Safari Capital

   and Good Health Partners, offered and paid kickbacks and bribes in exchange for doctor's orders

   for CGx tests that were not medically necessary and not eligible for Medicare reimbursement. The

   orders were written by doctors who had no prior relationship with the beneficiaries, were not

   treating the beneficiaries for cancer or symptoms of cancer, and did not use the test results in the

   treatment of the beneficiaries.

              29.   ALEXI BETHEL, Individual 1, and their co-conspirators caused LabSolutions to

   submit false and fraudulent claims to Medicare in at least the approximate amount of $1,275,963

   for CGx tests that were not medically necessary, not eligible for Medicare reimbursement, and not

   properly prescribed by a doctor (i) treating the beneficiary for cancer or symptoms of cancer, (ii)



                                                    8
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 9 of 13




   using the results in the treatment of the beneficiaries, or (iii) having a legitimate physician-patient

   relationship with the beneficiary.

          30.     As the result of these false and fraudulent claims, Medicare made payments to

   LabSolutions in at least the approximate amount of $928,782.

          31.     ALEXI BETHEL, Individual 1, and their co-conspirators used the fraud proceeds

   for their personal use and benefit, the use and benefit of others, and to further the fraud.

          All in violation of Title 18, United States Code, Section 1349.

                                             FORFEITURE

           1.     The allegations of this Information are re-alleged and by this reference fully

   incorporated herein for purposes of alleging forfeiture to the United States of certain property in

   which the defendant, ALEXI BETHEL, has an interest.

          2.      Upon conviction of a conspiracy to commit a violation of Title 18, United States

   Code, Section 1347, as alleged in this Information, the defendant shall forfeit to the United States

   any property, real or personal, that constitutes or is derived, directly or indirectly, from gross

   proceeds traceable to the commission of the offense, pursuant to Title 18, United States Code,

   Section 982(a)(7).

          3.      If any of the property subject to forfeiture, as a result of any act or omission of the

   defendant:

                  a. cannot be located upon the exercise of due diligence;

                  b. has been transferred or sold to, or deposited with a third party;

                  c. has been placed beyond the jurisdiction of the court;

                  d. has been substantially diminished in value; or

                  e. has been co-mingled with other property which cannot be divided without



                                                     9
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 10 of 13




                     difficulty,

  the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

  States Code, Section 853(p).

         All pursuant to Title 18, United States Code, Section 982(a)(7), and the procedures set

  forth in Title 21, United States Code, Section 853, as incorporated by Title 18, United States

  Code, Section 982(b)(l).




                                        By:
                                                TIMOTH~P'ifR.
                                                TRIAL ATTORNEY
                                                CRIMINAL DIVISION, FRAUD SECTION
                                                U.S. DEPARTMENT OF JUSTICE

                                                JOSEPH S. BEEMSTERBOER, ACTING CHIEF
                                                CRIMINAL DIVISION, FRAUD SECTION
                                                U.S. DEPARTMENT OF JUSTICE

                                                ALLAN MEDINA, DEPUTY CHIEF
                                                CRIMINAL DIVISION, FRAUD SECTION
                                                U.S. DEPARTMENT OF JUSTICE




                                                   10
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 11 of 13


                                                       UNITED STATES DISTRICT COURf
                                                      SOUTHERN DISTRICT OF FLORIDA

   UNITEDSTATESOFAMERICA                                          CASE NO . _ _ _ _ _ _ _ _ _ _ _ _ _ __
   v.
                                                                  CERTIFICATE OF TRIAL ATTORNEY*
   ALEXI BETHEL,
                                                                  Superseding Case Information:
   _ _ _ _D---'--ef'--'-e--'-'n_da=n_t'----.- - - - ~ /

     Court Division: (Select One)                                 Newdefendant(s) QYes          ONo
    •    Miami       •   Key West [Z}FTL                          Number of new defendants
    •    WPB         •
                     FTP                                          Total number of counts
          I. I have carefully considered the allegations of the indictment, the number of defendants, the number of probable
             witnesses and the legal complexities of the Indictment/Information attached hereto.
          2. I am aware that the information supplied on this statement will be relied upon by the Judges of this Court in
                setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act,
                Title28 U.S.C. Section 3161.
          3. Interpreter: (YesorNo) _N_o________
                List language and/or dialect _ _ _ _ _ _ _ __
          4. This case will take _0_ days for the parties to try.
          5. Please check appropriate category and type of offense listed below:
                    (Check only one)                                (Check only one)
           I
           I]
                    0 to 5 days                 JZL                 Petty                 ..ll
                    6 to 10 days                ll                  Minor                 il
           III      11 to 20 days               jJ__                Misdemeanor           ..ll
           rv       21 to 60 days               il                  Felony                JZL
           V        61 days and over            il.
          6. Has this case previously been filed in this District Court? (Yes or No) _N_o________
                Ifyes:Judge _ _ _ _ _ _ _ _ _ _ _ CaseNo. _ _ _ _ _ _ _ _ _ __
                (Attach copy of dis positive order)
                Has a complaint been filed in this matter? (Yes or No) _N_o________
                If yes: Magistrate Case No.
                                                      ---------
                Related miscellaneous numbers:
                Defendant(s) in federal custody as of _ _ _ _ _ _ __
                Defendant(s) in state custody         as of - - - - - - - - -
                Rule 20 from the District of
                                                      ---------
                1s this a potential death penalty case? (Yes or No) _N_o________
         7. Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
            August 9, 2013 (Mag. Judge Alicia 0. Valle)? (Yes or No) No
                                                                               ---------
         8. Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office prior to
            August 8, 2014 (Mag. Judge Shaniek Maynard? (Yes or No) -    No- - - - - - - -
         9. Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
            October 3, 2019 (Mag. Judge Jared Strauss)? (Yes or No) No
                                                                             ---------




                                                                                 DOJ Trial Attorney
                                                                                 Court ID No.     A5502016
*Penalty Sheet(s) attached                                                                                          REV 3/19/21
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 12 of 13




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                        PENALTY SHEET

    Defendant's Name:                   ALEXI BETHEL

    Case No: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    Count#:   1

     Title 18 United States Code Section 1349

     Conspiracy to Commit Health Care Fraud

    *Max Penalty:    Ten (10) years' imprisonment

   *Refers only to possible term of incarceration, does not include possible fines, restitution,
   special assessments, parole terms, or forfeitures that may be applicable.
Case 0:21-cr-60272-KMW Document 1 Entered on FLSD Docket 09/16/2021 Page 13 of 13




AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                               Southern District of Florida


                 United States of America                   )
                                v.                          )       Case No.
                                                            )
                         Alexi Bethel,                      )
                            Defendant                       )

                                             WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:
                                                                                          Defendant's signature




                                                                                    Signature of defendant's attorney


                                                                      -   -    -    --·- - - - - --------
                                                                                   Printed name of defendant's a//orney




                                                                                            Judge 's signature



                                                                                     Judge's printed name and title
